t c memo united_states tax_court kevin h motley petitioner v commissioner of internal revenue respondent docket no filed date kevin h motley pro_se katherine l kosar for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of prosecution pursuant to rule b by separate notices of deficiency respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - determined the following deficiencies in and additions to petitioner’s federal income taxes additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure background in the notices of deficiency respondent determined on the basis of income reported by third-party payers that petitioner failed to report wage income capital_gains interest_income and dividend income respondent also determined additions to tax for failure to timely file returns and failure to make estimated_tax payments on date petitioner invoked the jurisdiction of this court by timely filing an imperfect petition on date the court ordered petitioner to file an amended petition in order to comply with the rules of the court as to the form and content of a proper petition and enclosed the form with the order on date petitioner filed the amended petition on the form enclosed with the court’s date order at the time he filed the amended petition petitioner resided in pepper pike ohio in the petitions petitioner averred among other things that respondent’s determinations were erroneous based upon the actual capital_gain calculation versus the use of gross_proceeds from the sale as the gain application of itemized_deductions and four additional_standard_deductions for dependent_children petitioner further alleged that the capital_gain for was derived from the sale of primary residence and the purchase of the replacement house prior to the sale is sic does not create a taxable_event and the examiner used the standard_deduction against his withholdings respondent in the answer denied the assignment of errors alleged by petitioner and attached complete copies of the notices of deficiency to the answer on date respondent invited petitioner toa meeting to discuss the case pursuant to 61_tc_691 however petitioner neither appeared at the meeting nor contacted respondent to reschedule on date respondent again sent petitioner a letter inviting him to a conference to discuss the case respondent advised petitioner that if he failed to appear respondent would move to dismiss the case again petitioner neither appeared nor contacted respondent on date respondent sent petitioner a third letter inviting him to a conference to discuss the case again respondent advised petitioner that if he failed to appear respondent would move to dismiss the case and petitioner neither appeared nor contacted respondent by notice dated date the court set this case for trial at the court’s cleveland ohio session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you although our standing_pretrial_order required petitioner to submit a trial memorandum he never did so on date this case was called at the court’s trial calendar in cleveland ohio petitioner did not appear at that time respondent orally moved to dismiss for failure to prosecute pursuant to rule b on date the case was recalled and respondent filed a written motion to dismiss for lack of prosecution pursuant to rule b at that time the court held a hearing regarding the motion to dismiss petitioner did not appear at the hearing discussion i rule b dismissal the court may dismiss a case and enter a decision against a taxpayer for his failure properly to prosecute or to comply with the rules of this court rule b rule b generally applies in situations where the taxpayer bears the burden_of_proof ti sec_7491 burden_of_proof and burden of production when this case was called for trial respondent represented - - that he has the burden of production regarding the additions to tax because the examination in this case began after date but claimed that he does not bear the burden_of_proof on any issue in this case see internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 providing that sec_7491 is applicable to court proceedings arising in connection with examinations commenced after date sec_7491 c a the deficiencies as a general_rule the taxpayer bears the burden of proving the commissioner's deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code petitioner failed to appear and did not introduce any evidence therefore we conclude that the burden_of_proof is not placed on respondent pursuant to sec_7491 accordingly we sustain respondent’s deficiency determinations b additions to tax sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for additions to tax to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose this addition_to_tax see 116_tc_438 in addition to filing the answer respondent submitted and the court received as evidence petitioner’s transcripts of account for and respondent also called appeals officer steve henstridge to testify about the additions to tax determined by respondent sec_665l1 a failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the transcripts of account indicate that the internal_revenue_service irs did not receive returns from petitioner for and additionally appeals officer henstridge testified that he reviewed petitioner’s we do not decide herein whether the commissioner could meet the burden of production if he did not produce any evidence when the taxpayer failed to appear for trial for example it might be possible for the commissioner to satisfy the burden of production under sec_7491 without presenting any evidence if the answer contained well-pleaded facts 91_tc_1049 affd 926_f2d_1470 6th cir we however leave that decision for another day - administrative file for the years in issue and he concluded that petitioner did not file returns and that there were no prepayment_credits to offset the tax petitioner owed he also testified that the administrative file did not contain any_tax returns on the basis of the evidence we find as a fact that petitioner did not timely file his returns for the years in issue petitioner did not present evidence indicating that his failure_to_file was due to reasonable_cause and not due to willful neglect higbee v commissioner supra pincite stating that the taxpayer bears the burden_of_proof regarding reasonable_cause accordingly on this issue we sustain respondent’s determination sec_6654 failure to pay kstimated tax sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax the amount of the credit for withholding is deemed to be a payment of estimated_tax see sec_6654 in calculating the additions to tax the statutory notices of deficiency which respondent attached to the answer give petitioner credit for withholding for and additionally appeals officer henstridge testified that the irs had no record of petitioner’s making any estimated_tax payments on the basis of the evidence we conclude that respondent has met his burden of production pursuant to sec_7491 c regarding this issue thus petitioner must come forward with --- - evidence sufficient to persuade the court that respondent’s determination is incorrect or that an exception applies rule a welch v helvering supra pincite see higbee v commissioner supra pincite petitioner failed to appear and did not introduce any evidence accordingly on this issue we sustain respondent’s determination cc conclusion we have sustained all of respondent's determinations therefore we will dismiss the case and enter a decision against petitioner rule sec_123 sec_142 welch v helvering supra pincite to reflect the foregoing an appropriate order and decision will be entered for respondent
